Per Curiam.
This nonjury action on a hunters’ accident insurance policy resulted in a judgment of no cause of action. Plaintiff appeals.
*570We concur in the finding of the trial judge that the policy is unambiguous, and we find the parol testimony as to coverage is immaterial.
The trial court’s finding that the death did not result from an accident or other physical occurrence within the purview of the policy is supported by the record.
Affirmed.
Lesinski, C. J., and Quinn and Moody, JJ., concurred.